Citation Nr: 1825187	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from December 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of total disability for individual unemployment (TDIU) has been raised by the record in an October 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The Board notes that the Veteran has been diagnosed with multiple psychiatric conditions during the appeal period. Accordingly, in light of the Court's decision in Clemons v. Shinseki, the Board has re-characterized the psychiatric issue on appeal to reflect inclusion of the alternative diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, further development is necessary before the Board can properly adjudicate the Veteran's claim.

The evidence shows that the Veteran received a VA examination in May 2011 in which the examiner did not find a diagnosis of PTSD, but rather, diagnosed the Veteran with Depressive Disorder.  The examiner also found that the Veteran's depression was not related to the Veteran's military service.  The examiner explained that the Veteran's history and presentation was most consistent with depression, and that the Veteran did not meet the criteria for a PTSD diagnosis.  

Alternatively, the Veteran received diagnosis of PTSD in August 2010 at the Sarasota CBOC; however, a nexus opinion is not of record.  As the two diagnoses conflict, a clarifying medical opinion is needed to reconcile the Veteran's psychiatric disability.  Further, the Veteran has received diagnoses of Bipolar Disorder, Depression, Mood Disorder, and r/o Alcohol Use at the Sarasota CBOC, and no etiology opinion has been provided for these diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based on an examination of the Veteran and a review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim.  If the examiner determines that any prior diagnoses are incorrect, he or she should provide an explanation for why the diagnosis was in error.

Then, for each identified psychiatric condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that the identified psychiatric disability is etiologically related to the Veteran's active service.

A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

3.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

